Citation Nr: 0828006	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from May 1965 
until May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
right ear hearing loss and established a disability rating of 
0 percent for left ear hearing loss, effective December 13, 
2002.

In April 2004, the RO issued a statement of the case in 
response to the veteran's notice of disagreement with a 
decision denying service connection for post-traumatic stress 
disorder.  The RO closed this appeal due to the fact that the 
veteran did not submit a substantive appeal, and this issue 
was not certified to the Board.

An October 2005 decision review officer decision (DRO) 
granted service connection for the veteran's right ear 
hearing loss and assigned an initial disability rating of 0 
percent for bilateral hearing loss, also effective December 
13, 2002.

In March 2006, the veteran withdrew his request for a Board 
hearing.


FINDING OF FACT

The veteran has Level II hearing loss in the right ear and 
Level III hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  

The veteran has been afforded two VA compensation and pension 
examinations and sufficient medical opinions have been 
obtained.  The veteran's representative contends that a new 
auditory examination is warranted because the last such 
examination was conducted three years ago and there is a 
"possibility" that the veteran's hearing has further 
deteriorated.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The mere passage of time does not require that the 
veteran be afforded a new examination.  Palczewski v. 
Nicholson, 21 Vet App 174 (2007).  The veteran has not 
reported a change in his hearing since the last examination, 
and there is no other evidence of a change in the disability.  
Absent such evidence a new examination is not required.

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.

Bilateral Hearing Loss

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear. 38 C.F.R. § 
4.85 (2007).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz. The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

Factual Background

The veteran underwent a VA auditory examination in September 
2003.  Examination revealed right ear thresholds between 5 
and 60 decibels at between 1000 and 4000 Hertz, and left ear 
thresholds between 20 and 80 decibels at the same thresholds.  
The average right ear threshold was 43 and the average left 
ear threshold was 60.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.

A February 2005 VA auditory examination revealed right ear 
thresholds between 5 and 65 decibels at between 1000 and 4000 
Hertz, and left ear thresholds between 20 and 75 decibels at 
the same thresholds.  The average right ear threshold was 43 
and the average left ear threshold was 60.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 84 percent in the left ear.  

In statements signed in March 2005, the veteran's son, ex-
spouse, and daughter reported that they had observed the 
veteran's difficulties hearing.

A September 2005 VA auditory examination revealed right ear 
thresholds between 5 and 60 decibels at between 500 and 4000 
Hertz, and left ear thresholds between 10 and 75 decibels at 
the same thresholds.  The average right ear threshold was 40 
and the average left ear threshold was 58.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 88 percent in the left ear.

None of the examinations and evaluations showed an 
exceptional pattern of hearing loss as defined in 38 C.F.R. 
§ 4.86.

At his June 2005 RO hearing, the veteran testified as to 
difficulties hearing, and the impact his hearing deficiencies 
had on his job as a security guard.  He testified that at his 
place of employment, he could not hear a command given while 
his back was turned, and had to ask that commands be repeated 
more than once.  He reported difficulties distinguishing 
between noises on the telephone and often missed incoming 
calls because he did not hear the telephone ring.  He had to 
keep his walky-talky with him to ensure that he heard all in-
coming messages.  He had the ability to read lips.  He also 
indicated that his employer was aware of his hearing 
difficulties and made accommodations for him because he was a 
good employee.

Analysis

The veteran's bilateral hearing loss does not result in a 
compensable disability rating under VA regulations.

Using Table VI, the veteran's September 2003 audiology 
examination revealed Level II hearing in the right ear and 
Level III in the left ear.  Combining these levels according 
to Table VII reveals an evaluation of 0 percent. As the 
results of this VA examination do not meet the criteria for 
an exceptional pattern of hearing impairment, Table VIA is 
not for application. 38 C.F.R. §§ 4.85(c), 4.86.

The veteran's February 2005 audiological examination revealed 
Level II hearing in the right ear and Level III hearing in 
the left ear.  Combining these levels according to Table VII 
reveals an evaluation of 0 percent.  As the results of this 
VA examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application. 38 C.F.R. §§ 4.85(c), 4.86.

The September 2005 audiological examination revealed Level I 
hearing in the right ear and Level III hearing in the left 
ear.  Combining these levels according to Table VII yields an 
evaluation of 0 percent.  As the results of this VA 
examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application. 38 C.F.R. §§ 4.85(c), 4.86.

There is no competent evidence of hearing loss that has met 
the schedular criteria for compensable evaluation since the 
effective date of service connection.

Extraschedular Ratings

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's bilateral hearing loss is manifested by his 
difficulties hearing conversations, telephones and other 
sounds.  The veteran has testified that his bilateral hearing 
loss negatively impacts his employment, but also testified 
that his employer makes appropriate accommodations for his 
hearing loss.  Such difficulties are contemplated by the 
rating schedule and the hardships presented by the veteran 
are not severe enough to warrant an extraschedular rating.  
In addition, no evidence has been presented suggesting 
frequent periods of hospitalization as a result of this 
disability.  Hence, referral for consideration of an 
extraschedular rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial compensable rating in excess of 0 
percent for bilateral hearing loss is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


